DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
2.	Claims 1, 4-15 and 17-25 are currently pending and have been fully considered.
3.	The prior art rejections presented in the office action dated 11/25/2020 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 4-15 and 17-25 are now in condition for allowance because the prior art of record does not teach or suggest a system or its method of making that includes a battery voltage sensor that senses a voltage across a positive terminal and a negative terminal of the battery, a battery current sensor that senses a current of the battery, and a battery temperature sensor that senses a temperature of the battery. The system control for actuating the source of desulfation energy receives data indicative of a real-time condition of the battery from the voltage across the positive and the negative terminals of the battery sensed by the battery voltage sensor, the current of the battery 
	The prior art of record Son discloses a battery monitoring device having a probe for insertion into a valve of a lead acid battery that senses and displays the electrolyte level and temperature of the battery and delivers pulses of electricity to the battery to counter sulfation. However, Son does not teach or suggest a system control that receives data from a battery voltage sensor, a battery current sensor and a battery temperature sensor and transmits that data indicative of the real-time state of health, state of charge, and state of function of the battery. Data input from three sensor types is necessary to generate state of health, state of charge, and state of function of the associated battery-three metrics of battery condition that are not taught by Son.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724